                        IN THE UNITED STATES DISTRICT
                          COURT EASTERN DISTRICT OF
                                 WISCONSIN

The ESTATE OF SYLVILLE K. SMITH, by         )
Personal Representative Mildred Haynes,     )   No. 17-cv-862
Patrick Smith, and Mildred Haynes, on her   )
own behalf,                                 )
                                            )
          Plaintiffs,                       )    JURY TRIAL DEMANDED
                                            )
           v.                               )
                                            )
CITY OF MILWAUKEE, WISCONSIN                )
and DOMINIQUE HEAGGAN-BROWN,                )
                                            )
         Defendants.                        )




                            EXHIBIT 40
                  State v. D. Heaggan-Brown Opening Statements




David B. Owens
Danielle Hamilton
LOEVY & LOEVY
311 N. Aberdeen St, Third FL
Chicago, IL 60607
(312) 243-5900




       Case 2:17-cv-00862-LA Filed 06/14/19 Page 1 of 60 Document 50-43
 1   STATE OF WISCONSIN         CIRCUIT COURT        MILWAUKEE COUNTY
                                  BRANCH 30
 2
     --------------------------------------------------------
 3
     STATE OF WISCONSIN,
 4
                             Plaintiff,
 5
            vs.                             Case No. 2016-CF-005562
 6
     DOMINIQUE L. HEAGGAN-BROWN,
 7
                             Defendant.
 8
     --------------------------------------------------------
 9
                               JURY TRIAL (PM)
10
     --------------------------------------------------------
11
     JUNE 13, 2017                             HON. JEFFREY A. CONEN,
12                                             Circuit Court Judge,
     LAURELL L. BRESLOW-COLLIEN, RPR           presiding.
13   Official Court Reporter

14
     CHARGE:
15   Count 1: First-Degree Reckless Homicide

16

17

18
19                        A P P E A R A N C E S:

20   JOHN T. CHISHOLM, District Attorney, and BENJAMIN
     LINDSAY, Assistant District Attorney, appeared on behalf
21   of the State of Wisconsin.

22   STEVEN R. KOHN and JONATHAN C. SMITH, Attorneys at Law,
     appeared on behalf of the Defendant.
23
     DOMINIQUE L. HEAGGAN-BROWN, Defendant, was present in
24   custody.

25   ALSO PRESENT:     J. Michael Damarco, Investigator


                                  1

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 2 of 60 Document 50-43004000
 1                                I N D E X

 2                                                                   PAGE

 3   PRELIMINARIES ......................................               3

 4   PRELIMINARY INSTRUCTIONS ...........................               7

 5   OPENING STATEMENT BY MR. CHISHOLM .................. 18

 6   OPENING STATEMENT BY MR. SMITH ..................... 39

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20
21

22

23
24

25


                                  2

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 3 of 60 Document 50-43004001
 1                        TRANSCRIPT OF PROCEEDINGS         (1:33 p.m.)

 2                        THE CLERK:     Case No. 16-CF-5562, State

 3          of Wisconsin vs. Dominique Heaggan-Brown,

 4          first-degree reckless homicide.          Matter is here

 5          for a jury trial.         Appearances.

 6                        MR. CHISHOLM:     John Chisholm on behalf

 7          of the State.      Assisting me is Assistant DA Ben

 8          Lindsay.

 9                        MR. SMITH:     Good afternoon, Your Honor.

10          Attorneys Jonathan Smith and Steven Kohn on behalf

11          of Mr. Heaggan-Brown who is present.

12                        THE COURT:     All right.    Good afternoon.

13          We're going to this afternoon start with the

14          preliminary instructions.         I've provided the

15          parties with the preliminary instructions that the

16          Court intends to give, which will be No. 50, which

17          is preliminary instruction on juror conduct,

18          evidence, 103; 148, objections of counsel; 55,

19          note taking permitted; 58, transcript not

20          available for deliberations; 59, police reports;

21          300, credibility of witnesses; 120, first-degree

22          reckless homicide with the 805 modified

23          instruction that we had talked about before

24          involving the self-defense issue and privilege

25          issue in this case; 140, burden of proof and


                                  3

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 4 of 60 Document 50-43004002
 1          presumption of innocence; and 101, opening

 2          statements.

 3                        Any objection to those from the State?

 4                        MR. CHISHOLM:     No, Your Honor.

 5                        THE COURT:     And from the defense,

 6          subject to whatever objections you have made on

 7          the record at this point, are there any objections

 8          to anything else that I've mentioned subject to

 9          the objection with regard to 805?

10                        MR. SMITH:     No, sir.

11                        THE COURT:     All right.    So the Court

12          will start with the preliminary instructions, and

13          we will then move along to the opening statements.

14          We'll break for the evening.         And for continuity

15          sake, we'll start tomorrow morning at 9:00 and

16          work our way all the way through with evidence all

17          day tomorrow, and we should be on track, based on

18          what I've been told, to finish up the State's case

19          somewhere around middle of the day on Thursday, I

20          hope.

21                        Mr. Chisholm, somewhere around there?

22                        MR. CHISHOLM:     I believe so.

23                        THE COURT:     Give or take a little bit,

24          and then the defense case can start either

25          Thursday afternoon or Friday, and then we'll move


                                  4

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 5 of 60 Document 50-43004003
 1          into Monday and Tuesday.        So that's the hope right

 2          now, and we'll stay on track.         We do have

 3          uninterrupted time.        There is no other cases on

 4          the Court's calendar for the next week and a half

 5          so everything is dedicated to this case.

 6                        Having said that, as soon as the jurors

 7          are available, we will bring them in.

 8                        (An off-the-record discussion was held

 9          between the Court and the bailiff.)

10                        THE COURT:     We are just waiting for the

11          jury to get situated back there and get together

12          and be brought out into the courtroom.            After

13          that, the jury will be sworn and then we'll start

14          with the preliminary instructions.

15                        THE BAILIFF:     All rise for the jury.

16                        (The jury entered the courtroom.)

17                        THE BAILIFF:     You may be seated.

18                        THE COURT:     Jurors remain standing for

19          an oath.

20                        THE CLERK:     Can you all raise your

21          right hands?

22                        (The jury was sworn in.)

23                        THE COURT:     All right.    You may be

24          seated.    All right.      Good afternoon, ladies and

25          gentlemen.     Hopefully everything went well in the


                                  5

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 6 of 60 Document 50-43004004
 1          transition and we'll have further transition later

 2          this evening.      We are down to 15 jurors.        We have

 3          lost a juror.      You are not to speculate as to the

 4          reason, but we are ready to proceed with the 15

 5          that we have so that there will be 12 and three

 6          alternates.

 7                        We are going to start with the

 8          preliminary instructions.         Listen carefully to the

 9          preliminary instructions.         Preliminary

10          instructions are an overview of the law which you

11          are to follow in eventually making your decision

12          in this case.      There are only a handful of the

13          instructions that will eventually be given to you

14          at the end of the trial.        So they allow you to

15          listen to the testimony and see the evidence in

16          some framework or reference involving the law.

17                        You do not have to memorize these

18          instructions.      At the end of the case, when we

19          give you the final instructions, you'll be given a

20          written copy of the final instructions to take

21          with you in the jury room to use during your

22          deliberations.      So just listen carefully to the

23          instructions.      We will then follow up with

24          additional -- with the argument -- I'm sorry,

25          opening statements of the attorneys, and then we


                                  6

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 7 of 60 Document 50-43004005
 1          will break for the evening and start up tomorrow

 2          morning at 9:00 and work through the evidence.

 3                        We are still on track to make it

 4          through my schedule as we've talked about

 5          beforehand.     This is timed out pretty well so

 6          we're still working on keeping on track within the

 7          time schedule and the timeframe of this case.

 8                        Before the trial begins, there are

 9          certain instructions you should have to better

10          understand your functions as a juror and how you

11          should conduct yourself during the trial.

12                        Your duty is to decide the case based

13          only on the evidence presented and the law given

14          to you by the Court.       Anything that you may see or

15          hear outside the courtroom is not evidence.             Do

16          not let any personal feelings about race,

17          religion, national origin, sex, or age affect your

18          consideration of the evidence.

19                        Do not begin your deliberations and

20          discussion of the case until all the evidence is

21          presented and I have instructed you on the law.

22          Do not discuss this case among yourselves or with

23          anyone else until your final deliberations in the

24          jury room.

25                        We will stop or recess from time to


                                  7

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 8 of 60 Document 50-43004006
 1          time during the trial.        You may be excused from

 2          the courtroom when it is necessary for me to hear

 3          legal arguments from the lawyers.          If you come in

 4          contact with the parties, lawyers, or witnesses,

 5          do not speak with them.        For their part, the

 6          parties, lawyers, and witnesses will not contact

 7          or speak with the jurors.         Do not listen to any

 8          conversation about this case.

 9                        Do not research any information that

10          you personally think might be helpful to you in

11          understanding the issues presented.           Do not

12          investigate this case on your own or visit the

13          scene.    Do not read any newspaper reports or

14          listen to any news reports on radio or television

15          about this trial.         Do not consult dictionaries,

16          computers, websites, or other reference materials

17          for additional information.         Do not seek

18          information regarding the public records of any

19          party or witness in this case.          Any information

20          you obtain outside the courtroom could be

21          misleading, inaccurate, or incomplete.            Relying on

22          this information is unfair because the parties

23          would not have the opportunity to refute, explain,

24          or correct it.

25                        Do not communicate with anyone about


                                  8

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 9 of 60 Document 50-43004007
 1           this trial or your experience as a juror while you

 2           are serving on this jury.        Do not use a computer,

 3           cell phone, or other electronic device with

 4           communication capabilities to share any

 5           information about this case.         For example, do not

 6           communicate by blog, e-mail, text message,

 7           Twitter, or in any other way on or off the

 8           computer.    Do not communicate with anyone --

 9           Strike that.

10                        Do not permit anyone to communicate

11           with you, and if anyone does so despite you're

12           telling them not to, you should report that to me.

13           This case must be decided by you, the jurors,

14           based on the evidence presented in the courtroom.

15           People not serving on this jury have not heard the

16           evidence, and it is improper for them to influence

17           your deliberations and decision in this case.

18           After this trial is completed, you are free to

19           communicate with anyone in any manner.

20                        These rules are intended to assure that

21           the jurors remain impartial throughout the trial.

22           If any juror has reason to believe that another

23           juror has violated these rules, you should report

24           that to me.     If jurors do not comply with these

25           rules, it could result in a new trial involving


                                   9

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 10 of 60 Document 50-43004008
 1           additional time and significant expense to the

 2           parties and taxpayers.

 3                        You are to decide the case solely on

 4           the evidence offered and received at trial.

 5                        Evidence is:      First, the sworn

 6           testimony of witnesses, both on direct and

 7           cross-examination, regardless of who called the

 8           witnesses; second, the exhibits the Court has

 9           received, whether or not an exhibit goes to the

10           jury room; and third, any facts to which the

11           lawyers have agreed or stipulated or which the

12           Court has directed you to find.

13                        Attorneys for each side have the right

14           and the duty to object to what they consider are

15           improper questions asked of witnesses and to the

16           admission of other evidence which they believe is

17           not properly admissible.        You should not draw any

18           conclusion from the fact that an objection was

19           made.

20                        By allowing testimony or other evidence

21           to be received over the objection of counsel, the

22           Court is not indicating any opinion about the

23           evidence.    You jurors are the judges of the

24           credibility of the witnesses and of the weight of

25           the evidence.


                                  10

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 11 of 60 Document 50-43004009
 1                        You are not required to but you may

 2           take notes during this trial except during opening

 3           statements and closing arguments.          The Court will

 4           provide you with materials.

 5                        In taking notes, you must be careful

 6           that it does not distract you from listening -- or

 7           from carefully listening to and observing the

 8           witnesses.

 9                        You may rely on your notes to refresh

10           your memory -- or you may rely on your notes to

11           refresh your memory during the deliberations.

12           Otherwise, keep them confidential.           After the

13           trial, the notes will be collected and destroyed.

14                        You will not have a copy of the written

15           transcript of the trial testimony available for

16           use during your deliberations.          You should pay

17           careful attention to all the testimony because you

18           must rely primarily on your memory of the evidence

19           and the testimony introduced during the trial.

20                        During the course of the trial, the

21           attorneys may refer to or use police reports with

22           witnesses.     Normally, these police reports will

23           not be provided to you.        If you are not provided

24           with a police report, you should use your

25           collective memory regarding any reference to


                                  11

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 12 of 60 Document 50-43004010
 1           police reports.

 2                        It is the duty of the jury to

 3           scrutinize and to weigh the testimony of the

 4           witnesses and to determine the effect of the

 5           evidence as a whole.       You are the sole judges of

 6           the credibility, that is, the believability of the

 7           witnesses and of the weight to be given to their

 8           testimony.

 9                        In determining the credibility of each

10           witness and the weight you give to the testimony

11           of each witness, consider these factors:            Whether

12           the witness has an interest or lack of interest in

13           the result of this trial; the witness's conduct,

14           appearance, and demeanor on the witness stand; the

15           clearness or lack of clearness of the witness's

16           recollections; the opportunity the witness had for

17           observing and for knowing the matters the witness

18           testified about; the reasonableness of the

19           witness's testimony; the apparent intelligence of

20           the witness; bias or prejudice, if any has been

21           shown; possible motives for falsifying testimony;

22           and all other facts and circumstances during the

23           trial which tend either to support or discredit

24           the testimony.      Then give to the testimony of each

25           witness the weight you believe it should receive.


                                  12

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 13 of 60 Document 50-43004011
 1                        There is no magic way for you to

 2           evaluate the testimony; instead, you should use

 3           your common sense and experience.          In everyday

 4           life, you determine for yourselves the reliability

 5           of things people say to you.         You must do the

 6           same -- or you should do the same thing here.

 7                        First-degree reckless homicide, as

 8           defined in Section 940.02(1) of the Criminal Code

 9           of Wisconsin, is committed by one who recklessly

10           causes the death of another human being under

11           circumstances that showed utter disregard for

12           human life.

13                        Before you may find the defendant

14           guilty of first-degree reckless homicide, the

15           State must prove by evidence which satisfies you

16           beyond a reasonable doubt that the following three

17           elements were present.        First, that the defendant

18           caused the death of Sylville Smith.           "Cause" means

19           the defendant's act was a substantial factor in

20           producing the death.

21                        Second, that the defendant caused the

22           death by criminally reckless conduct.           "Criminally

23           reckless conduct" means the conduct created a risk

24           of death or great bodily harm to another person;

25           and the risk of death or great bodily harm was


                                  13

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 14 of 60 Document 50-43004012
 1           unreasonable and substantial; and the defendant

 2           was aware that his conduct created the

 3           unreasonable and substantial risk of death or

 4           great bodily harm.

 5                        Third, that the circumstances of the

 6           defendant's conduct showed utter disregard for

 7           human life.

 8                        In determining whether the

 9           circumstances of the conduct showed utter

10           disregard for human life, consider these factors:

11           Whether -- what the witness -- strike that, what

12           the defendant was doing; why the defendant was

13           engaged in that conduct; how dangerous the conduct

14           was; how obvious the danger was; whether the

15           conduct showed any regard for life; and all other

16           facts and circumstances relating to the conduct.

17                        Self-defense is an issue in this case.

18           The law of self-defense allows the defendant to

19           intentionally use force against another only if:

20           The defendant believed that there was an actual or

21           imminent unlawful interference with the

22           defendant's person or the person of Officer Ndiva

23           Malafa; and that the defendant believed that the

24           amount of force the defendant used was necessary

25           to prevent or terminate the interference; and the


                                  14

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 15 of 60 Document 50-43004013
 1           defendant's beliefs were reasonable.

 2                        The defendant may intentionally use

 3           force which is intended or likely to cause death

 4           or great bodily harm only if the defendant

 5           reasonably believed that the force used was

 6           necessary to prevent imminent death or great

 7           bodily harm to himself or Officer Malafa.

 8                        A reasonable -- strike that.          A belief

 9           may be reasonable even though mistaken.            In

10           determining whether the defendant's beliefs were

11           reasonable, the standard is what an ordinary,

12           prudent, and reasonably intelligent police officer

13           would have believed in the defendant's position,

14           having knowledge and training that the defendant

15           possessed, and acting under the circumstances that

16           existed at the time of the alleged offense.

17                        A "police officer" means any person

18           employed by the City of Milwaukee for the purpose

19           of detecting and preventing crime and enforcing

20           laws or ordinances and who is authorized to make

21           arrests for violations of laws or ordinances.

22                        The reasonableness of the defendant's

23           beliefs must be determined from the standpoint of

24           the defendant at the time of the defendant's acts

25           and not from the viewpoint of the jury now.


                                  15

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 16 of 60 Document 50-43004014
 1                        The State must prove by evidence which

 2           satisfies you beyond a reasonable doubt that the

 3           defendant did not act lawfully in self-defense.

 4                        If you can -- strike that.         If you are

 5           satisfied beyond a reasonable doubt that all three

 6           elements of first-degree reckless homicide have

 7           been proved and the defendant did not act lawfully

 8           in self-defense, you should find the defendant

 9           guilty.

10                        If you are not so satisfied, you must

11           find the defendant not guilty.

12                        In reaching your verdict, examine the

13           evidence with care and caution.          Act with

14           judgment, reason, and prudence.

15                        Defendants are not required to prove

16           their innocence.      The law presumes every person

17           charged with the commission of an offense to be

18           innocent.    This presumption requires a finding of

19           not guilty unless in your deliberations you find

20           it is overcome by evidence which satisfies you

21           beyond a reasonable doubt that the defendant is

22           guilty.

23                        The burden of establishing every fact

24           necessary to constitute guilt is upon the State.

25           Before you can return a verdict of guilty, the


                                  16

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 17 of 60 Document 50-43004015
 1           evidence must satisfy you beyond a reasonable

 2           doubt that the defendant is guilty.

 3                        If you can reconcile the evidence upon

 4           any reasonable hypothesis consistent with the

 5           defendant's innocence, you should do so and return

 6           a verdict of not guilty.

 7                        The term "reasonable doubt" means a

 8           doubt based upon reason and common sense.            It is a

 9           doubt for which a reason can be given, arising

10           from a fair and rational consideration of the

11           evidence or lack of evidence.         It means such a

12           doubt as would cause a person of ordinary prudence

13           to pause or to hesitate when called upon to act in

14           the most important affairs of life.

15                        A reasonable doubt is not a doubt which

16           is based upon mere guesswork or speculation.             A

17           doubt which arises merely from sympathy or from

18           fear to return a verdict of guilt is not a

19           reasonable doubt.      A reasonable doubt is not a

20           doubt such as may be used to escape the

21           responsibility of a decision.

22                        While it is your duty to give the

23           defendant the benefit of every reasonable doubt,

24           you are not to search for doubt.          You are to

25           search for the truth.


                                  17

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 18 of 60 Document 50-43004016
 1                        The lawyers will now make opening

 2           statements.     The purpose of an opening statement

 3           is to give the lawyers an opportunity to tell you

 4           what they expect the evidence will show so that

 5           you will better understand the evidence as it is

 6           introduced during the trial.         I must caution you,

 7           however, that opening statements are not evidence.

 8                        Mr. Chisholm.

 9                        MR. CHISHOLM:      Thank you very much,

10           Your Honor, and thank you, ladies and gentlemen.

11           I'm going to take you back to August 13th of 2016.

12           On August 13 of 2016, Mr. Heaggan-Brown, while

13           working as a City of Milwaukee police officer,

14           shot Sylville Smith two times.          He shot him twice.

15           The first shot went through his right bicep,

16           through-and-through; the second shot entered his

17           chest.    That second shot killed Sylville Smith.

18                        Now, when I take you back to that time,

19           it's really important that you understand the

20           location, the orientation, and what was taking

21           place on August 13th.       So if I take you back to

22           about 3:30 on August 13th, that's a Saturday.

23           It's in the summer, it's about 80 degrees that

24           day, you know, mostly cloudy but clear, and I'm

25           going to take you to the location of the 3200


                                  18

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 19 of 60 Document 50-43004017
 1           block of North 44th Street.          I'm going to show you

 2           a diagram because, again, it is important -- it's

 3           important --

 4                        MR. SMITH:     Your Honor.

 5                        MR. CHISHOLM:        -- that you get the

 6           opportunity.

 7                        THE COURT:     Mr. Chisholm.

 8                        MR. SMITH:     Can I just see?

 9                        MR. CHISHOLM:        Oh, I'm sorry.

10                        THE COURT:     Are you able to see it as

11           it's being pointed to?

12                        MR. SMITH:     No.

13                        MR. CHISHOLM:        Can I move it more

14           towards you?

15                        MR. SMITH:     I'll move to this side of

16           the table.     Thank you.

17                        MR. CHISHOLM:        Can everyone still see

18           that?    It's really important in this case that you

19           have an understanding of the context; the location

20           that this was taking place.

21                        So I'm taking you back now August 13th,

22           2016.    What you're looking at is a diagram.           Now,

23           this diagram is basically laid out so that you can

24           see that this is north 44th Street going north and

25           south.


                                  19

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 20 of 60 Document 50-43004018
 1                        The location that we're talking about

 2           is a gangway, the location between 3216-3218,

 3           that's a duplex; and 3210-3212 North 44th Street,

 4           another duplex.      Almost this entire incident

 5           occurred in a relatively small geographic area.

 6           So it starts right on North 44th Street and it

 7           ends about two or three houses north of -- north

 8           of Auer, right in that location right there.

 9                        Now, the reason I want you to be

10           oriented there, and I think it's sometimes helpful

11           just to be able to picture what's taken place.

12           You'll get an opportunity to see the evidence

13           itself.    The most essential evidence you're going

14           to see is going to come from the police officers

15           themselves that were involved in this incident on

16           that day, and the form of that evidence is going

17           to come from body cameras.         You're going to see

18           body cameras from Mr. Heaggan-Brown, you're going

19           to see a body camera from Officer Ndiva Malafa,

20           and there was a third officer involved in this as

21           well, Officer Voden.       He did not have a body

22           camera that day.

23                        So when I take you back to that

24           location, I can tell you what the evidence will

25           show is that on that day right around 3:30, 3:35


                                  20

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 21 of 60 Document 50-43004019
 1           in the afternoon, those three officers, Officer

 2           Heaggan-Brown, Officer Voden, and Officer Malafa,

 3           they were in two separate cars.          Officer

 4           Heaggan-Brown was driving a Tahoe, SUV-type

 5           vehicle.     He was by himself.      In an unmarked

 6           police squad right behind him were officers Malafa

 7           and Voden.     Officer Malafa is the driver.           Officer

 8           Voden's the passenger.        Officer Heaggan-Brown is

 9           the sole occupant of the SUV, but he's also the

10           driver.    Makes sense.

11                        What happens is they're on routine

12           patrol, and they decide to go into this area,

13           right -- you want to picture it -- it's about a

14           couple blocks northwest of Sherman Park, right in

15           that area right there.        They're in this location

16           when they see a 2016 Ford Fusion black car that

17           you see in this diagram right there.           They later

18           determine that that's Sylville Smith's car.             With

19           him at the time is a gentleman by the name of

20           Demario Pritchard (phonetic).

21                        What is described by the officers, and

22           what the evidence shows, is that Officer

23           Heaggan-Brown pulls his car up next to Sylville

24           Smith, and Officer Malafa pulls his car up

25           directly behind Sylville Smith's car.           They


                                  21

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 22 of 60 Document 50-43004020
 1           indicate that they're seeing activity that makes

 2           them suspicious.      They observe that this vehicle

 3           is parked more than 12 inches from the curb.

 4           Because of that, they decide to conduct a stop.

 5                        At that point in time, it's important

 6           that you know that Officer Heaggan-Brown has

 7           positioned his car slightly to the north of

 8           Sylville Smith's car, and then Officer Malafa is

 9           directly behind him.       This is where the body

10           cameras kick in.      This is where we start to

11           capture the incident as it actually unfolded.

12                        What you will observe from

13           Mr. Heaggan-Brown's body camera is you will see

14           him as he pulls up, you'll see him get out of his

15           car, and you will see that he immediately pulls

16           his gun out and points it in a westerly direction.

17                        Now, when I give you these directions,

18           again, getting oriented is sometimes really

19           important.     So just so you know, you're looking at

20           me, you're looking to the west.          This is to the

21           north, this is to the east, and that's south.             I'm

22           telling you that just to orient you in the

23           courtroom itself, but on this diagram you have to

24           understand that this is north, this is east, and

25           this is west, and this is south (indicating).


                                  22

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 23 of 60 Document 50-43004021
 1                        What you'll see from Heaggan-Brown's

 2           camera is that he gets out of his car and he goes

 3           to the front of his squad car, and that's the

 4           first time you're going to see him deploy his

 5           weapon.    In other words, you'll actually see him

 6           pull the weapon out, and you'll see him pointing

 7           it towards the east.       At that point in time on his

 8           camera, you're also going to see Officer Voden is

 9           encountering the gentleman later determined to be

10           Mr. Pritchard who had been observed right next to

11           Mr. Smith's car.      He's actually walked back toward

12           the sidewalk, and you'll see -- just for a brief

13           second you're going to see Officer Voden running

14           to approach Mr. Pritchard.

15                        At that point in time, you're going to

16           see Sylville Smith, who is at -- by this time he's

17           actually gotten out of his car and he starts

18           running to the north.       He's running to the north,

19           and that's when he actually intersects with

20           Heaggan-Brown, right at that point in time.             He

21           continues running to the north, he takes off

22           north; you will then see Officer Heaggan-Brown

23           starts in pursuit of Mr. Smith.          Pursues him to

24           the north, at which time you can observe that

25           Mr. Sylville Smith takes a hard right to the east,


                                  23

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 24 of 60 Document 50-43004022
 1           he goes into this gangway.

 2                        Just so you know, we'll measure this

 3           out so you understand sort of the dynamics of what

 4           you're dealing with, the actual layout itself, but

 5           you're talking about 15 feet between the two

 6           houses here.     Very standard layout in the city of

 7           Milwaukee duplex area, right?

 8                        So you have a sidewalk.         You'll learn

 9           from the evidence that there's actually a fence

10           right across between these two houses right here;

11           there's a chain link fence right here.            What

12           you're going to observe from Mr. Heaggan-Brown's

13           body camera is that he begins in pursuit.            So he

14           actually puts his weapon back towards his holster.

15           It's to hard determine whether he ever actually

16           fully holsters it or not, but he puts it back

17           towards his holster and he starts running to the

18           north after Sylville Smith.

19                        The second piece of evidence that

20           you're going to see is coming from Officer Malafa.

21           Officer Malafa, his body camera also activates

22           almost at the same time as he stops his car behind

23           Sylville Smith's car.       Now, it's important that

24           you know that the way these body cameras work --

25           and this is evidence that will come in as well --


                                  24

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 25 of 60 Document 50-43004023
 1           is that they don't start recording until a button

 2           is pressed, but they constantly record, they just

 3           don't save it until the button is pressed.

 4                        And so what you will get -- and it

 5           automatically will back up about 30 seconds.             So

 6           if an officer is engaged in something that they

 7           believe should be recorded, they can hit that and

 8           it backs it up 30 seconds.         And so we'll explain

 9           that.

10                        But what you're seeing from those video

11           cameras, it really starts right from the moment

12           Officer Malafa pulls up right here and Officer

13           Heaggan-Brown is pulling up right there.            You can

14           see the initial seconds of the encounter right

15           from that moment there.

16                        Now, from Officer Malafa's perspective

17           from his body camera -- and again, these are

18           details that I will present through the evidence

19           of witnesses we'll present for you -- but those

20           body cameras, the recording unit is located right

21           around the chest area.        The actual camera is

22           located up here on the right shoulder by the

23           lapel.    So that's the perspective that you're

24           getting from that camera right there.

25                        What you're going to observe from


                                  25

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 26 of 60 Document 50-43004024
 1           Officer Malafa is he actually -- you can actually

 2           see Mr. Smith getting out of his car and starting

 3           to run north right there.        Now, you also will see,

 4           in video footage, you will capture at the same

 5           time, there's an intersection between Officer

 6           Heaggan-Brown and Officer Malafa, so you can

 7           actually see Officer Heaggan-Brown as he's

 8           pointing his weapon at -- in the easterly

 9           direction as Sylville Smith is running to the

10           north.    You're going to actually be able to see

11           that.

12                        Officer Malafa follows right behind

13           Officer Heaggan-Brown.        So what now you have,

14           you're going to have two body cameras that are

15           essentially capturing the same event in roughly

16           the same time, basically taking place at the same

17           moment.    You're going to see Officer Heaggan-Brown

18           is the first one in pursuit directly behind

19           Sylville Smith, and then you have Officer Malafa

20           right behind him.

21                        Now, what you're going to see depicted

22           is Sylville Smith, as he runs, he starts taking a

23           hard right towards the east; you're going to see

24           his hands go into the air, and you're going to see

25           him basically wipe out.        He wipes out right here,


                                  26

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 27 of 60 Document 50-43004025
 1           right before this fence, right on the sidewalk.

 2                        He has a pistol.       In fact, Officer

 3           Malafa has actually seen that pistol from the

 4           minute he started getting out of his car.            Officer

 5           Malafa will testify that he saw the pistol, and he

 6           was on his radio calling that out.           So as Officer

 7           Malafa is chasing Mr. Smith, he's aware that he

 8           has a pistol.

 9                        Officer Heaggan-Brown is not initially

10           aware that he's got the pistol.          He becomes aware

11           of that after he's taking the curve after

12           Mr. Smith has already fallen to the ground, and

13           what you'll see on the video footage is that the

14           gun actually comes out of Sylville Smith's hand.

15           As he wipes out, he goes on the ground; that gun

16           hits the ground.

17                        These are now the critical moments.

18           These are absolutely the critical moments.             At

19           this moment what you will capture on -- to some

20           extent on both cameras, but certainly with

21           Mr. Heaggan-Brown's, is you will see Sylville

22           Smith holding onto that fence, just as I am if

23           this were the fence right here, if I'm facing east

24           holding onto that fence, reaching back for the

25           firearm, reaching back for the firearm at that


                                  27

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 28 of 60 Document 50-43004026
 1           point in time.

 2                        Mr. Heaggan-Brown at first looks like

 3           he might be going for his taser, and then he

 4           switches back to his gun and he draws his gun out

 5           at that point in time.        When he sees Mr. Smith

 6           with his hand towards the ground and start lifting

 7           up, at that moment in time you can see an actual

 8           discharge from Officer Heaggan-Brown's firearm.

 9                        That's the first shot.        That is the

10           first shot, and we later determine that that's the

11           shot that goes through Mr. Smith's bicep.            It's a

12           through-and-through wound.         You'll hear testimony

13           from the medical examiner that's not a fatal

14           wound.    It's a through-and-through shot at that

15           point in time.

16                        What you will then be able to determine

17           from that body camera footage is a reasonable

18           interpretation of what Mr. Smith was doing.             A

19           reasonable interpretation of what Mr. Smith was

20           doing.    What was he doing?       He was throwing the

21           gun over the fence.       That's what the evidence is

22           going to show, is he's picking that up, he's going

23           to throw it over the fence; and, in fact, he

24           disarms himself by throwing the gun about 30 feet

25           over the fence.


                                  28

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 29 of 60 Document 50-43004027
 1                        He then immediately, after having been

 2           shot in the arm -- and keep in mind, nobody -- I

 3           hope nobody's ever had the experience of being

 4           shot.   But the testimony will come in here as well

 5           is these aren't just ordinary weapons that are

 6           used, and most importantly it's not ordinary

 7           ammunition that's used by the police.

 8                        The ammunition that's used by the

 9           police is designed to do one thing and one thing

10           only and that is to stop you.         It's not like in

11           the military.     In the military, they're required

12           by the Geneva Convention -- I won't get into that.

13                        The bottom line, what the evidence is

14           going to show is that the firearms and the bullets

15           that are used by the Milwaukee Police Department

16           and all law enforcement agencies are designed to

17           do one thing, and that's to stop, and that's how

18           they're designed.

19                        That first round strikes Sylville Smith

20           as he's throwing that gun over the fence, and at

21           that point in time you'll see on the body camera

22           Sylville Smith goes to the ground.           As he's going

23           to the ground, he hits the ground fully; he

24           actually falls on his back, his feet come up, and

25           his hands are then up by his head, a full 1.69


                                  29

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 30 of 60 Document 50-43004028
 1           seconds after the first shot.

 2                        You can actually see Officer

 3           Heaggan-Brown tracking -- tracking Sylville Smith

 4           down to the ground, and then when you switch over

 5           to Malafa's view, which will be the better one,

 6           you will actually see Heaggan-Brown standing

 7           directly over Sylville Smith about two feet away

 8           and 1.67 seconds after -- 69 seconds after the

 9           first shot, you're going to see the second shot.

10           You're going to see that second shot when Sylville

11           Smith is on the ground, unarmed with his hands up

12           by his head with no place to go.          He's basically

13           in this corner right here.         He's going to have --

14           he's going to have a brick wall to the north; he's

15           got a fence to the east, he's got two police

16           officers within feet of him at the time he's shot.

17                        That second shot, the evidence is going

18           to show, is from essentially within feet, point

19           blank range it strikes him directly in the chest

20           while he's laying on the ground, enters his body,

21           damages his lungs, damages his heart, and

22           ultimately ends up in his lower back.           That is the

23           fatal wound 1.69 seconds after he was shot in the

24           arm and had thrown the gun over the fence.

25                        We're going to continue to hear some of


                                  30

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 31 of 60 Document 50-43004029
 1           the evidence both from those body cameras and then

 2           certainly from witnesses because the State has an

 3           obligation to investigate these cases very

 4           closely.     The investigative agency in this case,

 5           the majority of the witnesses you're going to hear

 6           from come from the Wisconsin Department of Justice

 7           and the Division of Criminal Investigation.             Why

 8           is that?     Wisconsin laws require that an

 9           independent agency conduct police-related

10           shootings.     Why is it?     It's a measure of

11           accountability.      It's a measure of independence.

12                        We want somebody to come in that is not

13           from the same department to conduct this

14           investigation so they just get the facts.            They

15           get the facts, and they allow those facts to be

16           presented in an objective way.          And that's what

17           you're going to hear from these witnesses, is just

18           the objective facts.       They're going to tell you

19           what they saw, what they recovered.

20                        The short outline of that, I anticipate

21           starting early tomorrow morning, we'll start with

22           what I will call a scene officer, that's Special

23           Agent Martinez; he was the person responsible for

24           actually collecting all the evidence on the scene.

25                        After that I anticipate you're going to


                                  31

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 32 of 60 Document 50-43004030
 1           hear from Officer Malafa himself, and after that

 2           you're going to have a series of witnesses; some

 3           of the witnesses will tell you what kind of

 4           evidence they collected, how they collected it,

 5           what was done with that evidence.

 6                        Eventually you're going to also hear

 7           then from Special Agent Raymond Gibbs, and he's an

 8           essential witness as well.         Why?   Why is he the

 9           essential witness?        Well, what I've just

10           described:     First shot, second shot.        You're

11           saying to yourself, 1.69 seconds, boy, it seems

12           like a short time.        Here's what the law requires:

13           The law requires that you only use force when

14           you're faced with an imminent threat of death or

15           great bodily harm.        That's what the law requires,

16           right?

17                        So when we're looking at this, we have

18           to assess that decision to fire that second round.

19           That is ultimately what this case comes down to:

20           Was that second round a justified, appropriate,

21           privileged, self-defensive shot?          Was it

22           reasonable for a person to have believed that they

23           faced death or great bodily harm under those

24           circumstances?      That's the case.

25                        And why I talked about Special Agent


                                  32

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 33 of 60 Document 50-43004031
 1           Ray Gibbs, because we talked to Mr. Heaggan-Brown;

 2           he was given an opportunity to explain why he did

 3           what he did.     And let's make it perfectly clear:

 4           Officer Heaggan-Brown is not being charged for

 5           that first shot, even though objectively --

 6           objectively you can make a reasonable

 7           interpretation that the only purpose that

 8           Mr. Smith was reaching for that gun was to throw

 9           it away, that's not the standard that we apply.

10                        The standard we apply is would it be

11           reasonable for any person, but certainly would it

12           be reasonable for a police officer with his

13           training and experience, his understanding, his

14           knowledge of the law and past experience to

15           believe that under those circumstances he may have

16           been confronted in a split second with a risk of

17           death or great bodily harm to him or his partner.

18           He's not being charged with that.

19                        What he is being charged with is based

20           on both his actions and his statement.            His

21           statement is made on August 15th, two days after

22           the shooting.     He's had an opportunity to reflect

23           on this, to think about it.         It's not like he was

24           just pulled in right away and ordered to make a

25           statement or anything like that.


                                  33

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 34 of 60 Document 50-43004032
 1                        He was given an opportunity to think

 2           about it.    He was able to consult, and then he sat

 3           down with the agents and gave a statement.             What

 4           his statement does is it basically gives that same

 5           version of events up to the first shot.            Up to

 6           that first shot it's essentially the same thing.

 7                        What about the second shot?          How does

 8           he explain the second shot?         Well, what he says is

 9           that after the first shot was fired he sees that

10           Mr. Smith had thrown the gun away.           He tossed it.

11           You're going to hear him say in the video four or

12           five times shortly after that he tossed it, he

13           tossed it.     So he had the knowledge at that point

14           in time that Sylville Smith was no longer armed.

15                        He goes to the ground, and what does he

16           give as the reason for shooting him the second

17           time?   He said that he thinks his hands were going

18           to his waist and that he might have a second gun,

19           that he would then draw that second gun and

20           possibly use that to shoot him or Officer Malafa.

21                        That statement the State will provide

22           evidence is not reasonable with all the facts and

23           circumstances in this case that a person doesn't

24           throw a gun -- because the particular gun that

25           Mr. Smith had was a Glock 20 -- Glock 22.            It had


                                  34

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 35 of 60 Document 50-43004033
 1           an extended magazine.       Why would a person throw a

 2           gun away only to reach for another one?

 3                        The evidence is going to show that that

 4           wasn't the reason because from the videotapes of

 5           the officers' body cameras themselves, Sylville

 6           Smith doesn't go for his waistband.           In fact, he

 7           doesn't go -- I take that back, he does go for his

 8           waistband, but he doesn't go for his waistband

 9           until about nine seconds after he's been shot the

10           second time.     The first time he goes for his

11           waistband is about nine seconds after he's been

12           shot the second time.       And what does Officer

13           Heaggan-Brown do?      He actually walks up to him and

14           pushes his hand away.

15                        So if he reasonably believes that

16           Sylville Smith is armed at that time, well,

17           according to his statement he should have feared

18           for his safety and he should have shot him then,

19           but that's not what happened.

20                        What happens is Sylville Smith goes to

21           the ground, hands go up by his head, Heaggan-Brown

22           stands right over him and he shoots him at point

23           blank range when he doesn't have the gun in his

24           hands.    That's what the evidence is going to show

25           you.


                                  35

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 36 of 60 Document 50-43004034
 1                        My obligation is to look at that

 2           evidence; your obligation is to look at that

 3           evidence and determine whether or not a crime has

 4           occurred.

 5                        Now, if I can, I'm just going to

 6           briefly -- and I'll finish -- just run through the

 7           elements of this offense, first-degree reckless

 8           homicide.    First-degree reckless homicide, it has

 9           three elements.      We try to break it into chunks,

10           and the State has to prove each one of those

11           chunks beyond a reasonable doubt.

12                        So there's three elements that the

13           Court has already instructed you and will instruct

14           again.    When it comes to first-degree reckless

15           homicide, I call it the three Cs.          It's an easy

16           way to remember.      The three Cs are simply this:

17           You have to show the defendant caused -- he caused

18           the death of Sylville Smith.         Then we have to look

19           at the conduct, that's the second C.           The conduct

20           created a risk of death or great bodily harm to

21           another person, the risk of death or great bodily

22           harm was unreasonable and substantial, and the

23           defendant was aware that his conduct created the

24           unreasonable and substantial risk of death or

25           great bodily harm.        And finally, care.      Three Cs.


                                  36

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 37 of 60 Document 50-43004035
 1           We'll say cause, conduct, and care.

 2                        What were his actions before and after

 3           that tell you as a jury in determining whether or

 4           not the circumstances of the conduct showed utter

 5           disregard for human life?

 6                        The State will present evidence that

 7           any time you shoot an unarmed man on the ground

 8           right in the chest causing his death, you're

 9           showing utter disregard for that person's life.

10                        Some of this will be difficult --

11           difficult things to see.        You're also going to see

12           that Sylville Smith was still breathing a full

13           minute, minute and a half after that shooting.

14           CPR didn't begin on Sylville Smith until a minute

15           and a half -- roughly over a minute after he was

16           shot in the chest.        Those are things that you can

17           consider when looking at whether there was also

18           conduct consistent with utter disregard for life.

19                        Now, we understand -- we understand

20           that this is going to be a self-defense case.             We

21           embrace that, we acknowledge it, and we have to

22           look at the issue of self-defense.

23                        The issue always comes down to

24           reasonableness.      Anyone, any citizen, anybody is

25           entitled to defend themselves.          If you're at risk


                                  37

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 38 of 60 Document 50-43004036
 1           for death or great bodily harm, you are entitled

 2           to defend yourself, but it has to be -- it has to

 3           be a reasonable and substantial threat.            And under

 4           these circumstances, the State believes will show

 5           evidence that will show that just didn't exist at

 6           the time.    I have to demonstrate that the

 7           defendant believed that there was an actual or

 8           imminent unlawful interference with the

 9           defendant's person or the person of Officer

10           Malafa.

11                        First shot, yes.       In fact, we'll break

12           them -- we'll break them both down.           As we go

13           forward, we'll break them both down.           The facts

14           support that in the first shot, yes.           The

15           defendant believed that the amount of force the

16           defendant used was necessary to prevent or

17           terminate the interference.         The evidence is not

18           going to support that.        Mr. Heaggan-Brown's own

19           statement does not support that.          The defendant's

20           belief --

21                        MR. SMITH:     Objection.     Argumentative.

22                        THE COURT:     Rephrase the statement, or

23           opening statement.

24                        MR. CHISHOLM:      Sure.    I anticipate the

25           evidence is going to show you that that does not


                                  38

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 39 of 60 Document 50-43004037
 1           support that, the evidence doesn't support that.

 2           And that the defendant's beliefs were reasonable.

 3           Again, we'll look directly to the defendant's own

 4           statement to answer that question.

 5                        The defendant may intentionally use

 6           force which is intended or likely to cause death

 7           or great bodily harm, only if the defendant

 8           reasonably believed that the force used was

 9           necessary to prevent imminent death or great

10           bodily harm to himself.        We're going to break it

11           down.

12                        We're going to look at both the first

13           shot and second shot, and at the conclusion of all

14           of this evidence, I am confident that you will

15           have sufficient evidence to find Mr. Heaggan-Brown

16           guilty of the offense of first-degree reckless

17           homicide.    Thank you very much.

18                        THE COURT:     Thank you.

19                        Mr. Smith.

20                        MR. SMITH:     Thank you, Your Honor.

21                        Mr. Chisholm, good afternoon, ladies

22           and gentlemen of the jury.         This is one of two

23           times that we get to address you directly.

24           Certainly very appreciative of your time.

25           Everyone has thanked you, and we continue to do


                                  39

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 40 of 60 Document 50-43004038
 1           so.     Mr. Heaggan-Brown is appreciative.         This is

 2           really an important part of the process.            The jury

 3           system's really sort of the cornerstone of our

 4           criminal justice system, so again, we thank you

 5           for your time.

 6                        There are many things that Mr. Chisholm

 7           has said that the evidence is going to show that I

 8           don't disagree with.       There are some very

 9           fundamental disagreements, however, as well.             The

10           scene diagram, as he has laid it out, I don't

11           disagree that that's how the evidence is going to

12           show.

13                        The scene is what it is; it's the

14           scene.     But ultimately we believe that the

15           evidence is going to show that Dominique

16           Heaggan-Brown is not guilty of first-degree

17           reckless homicide.

18                        The judge has told you that opening

19           statements are not evidence, and indeed, they are

20           not.    And they aren't argument.        Opening

21           statements are just that; it's a statement.             We

22           sometimes refer to it as a road map; what do we

23           think that the evidence is going to show you.             Of

24           course, until we hear the evidence, no one knows

25           for certain, but this is what we believe the


                                  40

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 41 of 60 Document 50-43004039
 1           evidence is going to show.

 2                        And it is an opportunity, as the judge

 3           has indicated, to alert you to some matters.             So

 4           as you're listening to testimony and observing

 5           evidence, there are some things that you may wish

 6           to -- well, I know you wish to pay attention to

 7           all of it, but just so you are aware of what is

 8           forthcoming.

 9                        This case is not to be decided on

10           sympathy.    The judge has told you that.          It's to

11           be decided on the law; that is proof beyond a

12           reasonable doubt.      That is why we're here.         It's

13           Mr. Chisholm's burden to do so.

14                        And what we believe the evidence is

15           going to show is, indeed, on August the 13th,

16           Dominique Heaggan-Brown, Mr. Heaggan-Brown had

17           been a City of Milwaukee police officer for

18           approximately three years, a little over three

19           years.    He had previously attended the police

20           academy where he received training in the

21           investigative process, the law, police procedures,

22           tactics, and significantly, the use of force

23           including the use of deadly force.           And he used

24           that police training, the evidence will show,

25           during those -- and his experience during those


                                  41

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 42 of 60 Document 50-43004040
 1           three-plus years, he used that on August the 13th

 2           of 2016.

 3                        Organizationally, the City of Milwaukee

 4           is broken into seven police districts, okay, and

 5           Mr. Heaggan-Brown was assigned to the 7th

 6           district.    The 7th district includes an area

 7           called the Sherman Park neighborhood, Sherman Park

 8           area.   Without question, as with a good portion of

 9           the city, there are a number of fine, decent,

10           great-quality people who live in that area.             But

11           the evidence will show that area, as other areas

12           of the city, also known to be what they call a

13           high-crime area, be it drug trafficking, guns,

14           other criminal activity, is known as a high-crime

15           area.

16                        On August 13th of last year,

17           Mr. Heaggan-Brown's normal shift, the shift that

18           he would normally work, would be 4 p.m. to

19           midnight; however, there was an initiative by the

20           department to show a greater police presence in

21           the area, sort of a show of force, what have you,

22           in this area, and Mr. Heaggan-Brown worked some

23           overtime.

24                        As a matter of fact, I believe Officers

25           Malafa and Voden were similarly situated, normally


                                  42

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 43 of 60 Document 50-43004041
 1           4 to midnight, agreed to work some overtime.

 2                        This overtime took place prior to the

 3           normal shift.     It began at 2:00.       The evidence

 4           will show Mr. Heaggan-Brown was normally assigned

 5           to the bicycle patrol during warmer weather and

 6           that he would patrol that area and many areas, but

 7           he was familiar with that neighborhood area.

 8                        They begin their patrol.

 9           Mr. Heaggan-Brown is in his own vehicle or a

10           vehicle assigned to him.        Officers Voden and

11           Malafa are in a separate vehicle; that during the

12           course of those two hours they have some

13           interaction with members of the public, and

14           they're really working their way back towards the

15           station because they are to begin their normal,

16           regular shift.      That overtime period is coming to

17           a close.

18                        A decision is made to go through a

19           certain area, and when they do so, they observe a

20           vehicle with out-of-state plates parked more than

21           12 inches from the curb.

22                        You will learn, and the evidence will

23           show you, that it is known to these officers and

24           officers that it is not uncommon for individuals

25           engaged in the trafficking of narcotics to use


                                  43

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 44 of 60 Document 50-43004042
 1           newer vehicles, out-of-state plates in their

 2           pursuits.    And also you'll learn parking more than

 3           12 inches from the curb is an ordinance violation

 4           within the City of Milwaukee.

 5                        And such an infraction, in addition to

 6           other matters, but this infraction is something

 7           that law enforcement will use in order to engage

 8           or have interaction with individuals,

 9           particularly, if they want to conduct what we call

10           a legal investigatory stop.         And that's what was

11           happening here.

12                        Mr. Heaggan-Brown, Officers Malafa and

13           Voden were conducting an investigatory stop, based

14           upon their training and experience because of this

15           vehicle, because of the out-of-state plates,

16           because it was parked more than 12 inches from the

17           curb, and because there was a person on the

18           passenger side of said vehicle sort of leaning in

19           or towards the vehicle as though some type of

20           transaction took place.        That's why they are

21           trying to conduct this stop.

22                        As soon as this investigatory stop

23           begins, before Mr. Heaggan-Brown can even exit his

24           vehicle, a man, later identified as Sylville

25           Smith, begins running.        Sylville Smith was not


                                  44

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 45 of 60 Document 50-43004043
 1           known to Dominique Heaggan-Brown.          But he starts

 2           running, and when he runs, he has a gun in his

 3           hand.   It's a gun with an extended clip or

 4           magazine.    You'll hear testimony about that.           And

 5           Officer Malafa advises he's got a gun.

 6                        Mr. Heaggan-Brown, Mr. Malafa, they

 7           give chase.     Mr. Heaggan-Brown is ahead of Officer

 8           Malafa but trailing behind Mr. Smith.           During that

 9           pursuit, Mr. Smith is being commanded by law

10           enforcement, "Drop the gun, drop the gun," but he

11           does not.    He turns the corner, as this was talked

12           about the evidence is going to show, and the body

13           camera footage that has been referenced will show

14           what appears as that Smith, while holding this

15           weapon, either slips or runs into the fence or

16           attempts to jump the fence or what have you, but

17           he drops the gun.

18                        The evidence will show he's still being

19           commanded, "Drop the gun."         Instead, Mr. Smith

20           picks up that weapon, turns towards Officer

21           Heaggan-Brown and Officer Malafa.          First shot,

22           through the right bicep, it's a

23           through-and-through.

24                        When the shot hits his arm, we believe

25           the evidence will show it either causes him to


                                  45

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 46 of 60 Document 50-43004044
 1           lose control of the gun or it is thrown over the

 2           fence by Smith.      We believe the evidence in the

 3           video will show that he attempts to scale that

 4           fence, and as doing so, he falls backwards onto

 5           his back with his whole body going back, his

 6           hands, feet coming back, and then coming forward.

 7                        The video will show that it's not only

 8           his feet coming forward.        It will show that his

 9           hands are coming forward, and it's at that time

10           that the second shot is fired, the shot that hits

11           him in the chest.

12                        With his hands going forward fearing

13           that he still may have had access to the first

14           gun, fearing that he may be reaching for another

15           gun, fearing for his safety and the safety of

16           Officer Malafa, he fires that second shot.             The

17           time as is mentioned between that first and second

18           shot is less than two seconds, 1.7, 1.69 seconds.

19           These are literally split-second decisions that

20           Dominique Heaggan-Brown is making and making under

21           fast-moving circumstances.

22                        You will also see on the video that

23           even after that second shot is fired, Smith is

24           being commanded, "Stop reaching, stop reaching,

25           get your hands away."       The weapons still trained


                                  46

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 47 of 60 Document 50-43004045
 1           on him, still pointed at him when that is being

 2           said.   The evidence will show that he's saying

 3           this because he believed that Smith could have

 4           access to that first weapon or, with the reaching,

 5           the second weapon at the waistband.

 6                        At some point while this is going on or

 7           as he falls, a swarm of bees are stirred up.             At

 8           some point during this process, Officer

 9           Heaggan-Brown is stung by a bee, though at that

10           time he doesn't know if he's stung by a bee or if

11           it's something else; gunpowder residue, what have

12           you, something else, but he feels this burning

13           sensation, and you're going to hear all of this in

14           the tape.

15                        But he and Officer Malafa pull

16           Mr. Smith away from where these bees are, and

17           Dominique Heaggan-Brown begins to perform chest

18           compressions on Mr. Smith, albeit a very short

19           time; he seems to come in contact with blood and

20           there's a question of whether he should have

21           gloves and whatnot.       Ultimately another officer

22           takes over, and notwithstanding those efforts,

23           Mr. Smith dies.

24                        Pursuant to protocol, Mr. Heaggan-Brown

25           is sort of removed of the investigative scene


                                  47

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 48 of 60 Document 50-43004046
 1           here.   He's still on scene.        You're going to

 2           hear -- what I think you will hear is the

 3           conclusion of the body cam footage and stuff, but

 4           you'll understand, the evidence will show, that

 5           he's sort of removed because he is the officer

 6           that is involved in the shooting pursuant to

 7           protocol, just as with the outside agency

 8           investigating this matter.         There's certain

 9           protocol that is followed when there's an

10           officer-involved shooting.

11                        A couple days later -- well, the

12           evidence is going to show that the body cam

13           footage from Officer Malafa and Officer

14           Heaggan-Brown is taken pursuant to these

15           protocols, and the evidence will be that a few

16           days later, Mr. Heaggan-Brown, without having seen

17           his body cam video, without having seen Officer

18           Malafa's body cam video, voluntarily provides a

19           statement to the investigators.

20                        And in that statement you will see,

21           when you are advised of the statement with respect

22           to the video, that he describes really in great

23           detail and confirms what it is that you are going

24           to see on that video.       And in that statement he

25           does say that he was concerned, that he feared for


                                  48

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 49 of 60 Document 50-43004047
 1           his safety, that Mr. Smith, Sylville Smith was

 2           reaching for a weapon, and he feared for his

 3           safety and the safety of Officer Malafa.

 4                        You are also going to hear testimony

 5           from a gentleman by the name of Robert Willis.

 6           Mr. Willis is a former law enforcement officer

 7           himself.    He's also had a career in training

 8           current and future police officers in amongst, you

 9           know, many things; defense and arrest tactics, use

10           of deadly force.      He's trained them all over the

11           State of Wisconsin, and, in fact, has authored a

12           training manual, one of the authors of a training

13           manual that is employed by the various departments

14           throughout the State of Wisconsin in order to

15           instruct individuals, future police officers on

16           these matters.

17                        And Mr. Willis is going to provide

18           testimony about weapons, the law in terms of

19           police interaction with individuals, the training

20           that police officers receive.         He has seen the

21           body camera footage, and, in fact, he has broken

22           it down essentially frame by frame into what is

23           about 131, 130 -- 132 of a second.           He's going to

24           discuss the police training regarding the use of

25           force, including deadly force, and when and under


                                  49

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 50 of 60 Document 50-43004048
 1           what circumstances it can be used.

 2                        Mr. Willis will further talk about what

 3           he terms -- the nature of what he terms "a gun

 4           fight," more specifically, when is gun fight

 5           begins and when it is that it ends.           He will tell

 6           you that police officers are trained with what's

 7           called the plus-one rule.        They are trained that

 8           where a suspect has one weapon they should believe

 9           that there is another weapon present.           The weapon

10           they see, plus one additional weapon.           And he will

11           tell you that gun fight ends when the threat has

12           been stopped.     And a threat isn't just a weapon

13           that is seen, but a number of facts and

14           circumstances concerning the entire situation and

15           the suspect's behavior.

16                        You have promised to listen to all of

17           the evidence, and I, again, ask you and remind you

18           to do so.    You should do that, that is your job.

19           But about that video, I mentioned that it's been

20           broken down sort of frame by frame, both by

21           Mr. Willis and certainly by the prosecution here.

22           Those frames can be paused and stopped on any

23           particular frame, but that isn't how these events

24           unfold.    We are looking at them and you will be

25           looking at them in hindsight, but they unfolded in


                                  50

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 51 of 60 Document 50-43004049
 1           real time.

 2                        The whole chase from the time

 3           Mr. Heaggan-Brown gets out of his vehicle to the

 4           time of the second shot being fired, that whole

 5           chase, that whole sequence, 12 seconds or less.

 6           And the time between that first shot and second

 7           shot, 1.69, 1.7 seconds.        That's the real time in

 8           which this unfolded.

 9                        That, ladies and gentlemen, is what we

10           believe the evidence is going to show in this

11           matter.    The evidence is going to show that

12           Mr. Heaggan-Brown was doing his job on August

13           the 13th, 2016, and that when he fired two shots

14           at Sylville Smith, that he did so fearing for his

15           safety and fearing for the safety of Officer

16           Malafa.    And based upon that and upon and under

17           the law, we believe Mr. Heaggan-Brown is not

18           guilty of this offense, and that is the verdict at

19           the end of this case that we will ask you to

20           return.    Thank you.

21                        THE COURT:     Thank you, Mr. Smith.

22

23
24

25


                                  51

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 52 of 60 Document 50-43004050
 1                        All right.     We are going to break for

 2           the evening.     You have your schedules, and the

 3           deputies who are going to be with you will be

 4           giving you your schedules and taking care of you

 5           this evening and into tomorrow morning.            We will

 6           resume tomorrow at 9:00 a.m. with the beginning of

 7           the evidence and work through the evidence all day

 8           tomorrow and then through the rest of the week.

 9                        I don't have to remind you what not to

10           do, I've already told you.         Plus, the officers and

11           the deputies that will be with you will be

12           reminding you as to what you can and cannot do.

13           Enjoy your evening, and we'll see everyone

14           tomorrow morning at 9 a.m.

15                        THE BAILIFF:      All rise for the jury.

16                        (The jury left the courtroom.)

17                        THE BAILIFF:      You may be seated.

18                        THE COURT:     All right.     We have a

19           handful of housekeeping matters to take care of so

20           why don't we do that right now so that we don't

21           forget.    So let's start with the strikes for cause

22           that we had decided in chambers, and it was --

23           it's my understanding that all of the strikes for

24           cause that we -- that the Court granted were

25           stipulated to.      I'm not going to go through the


                                  52

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 53 of 60 Document 50-43004051
 1           strikes for cause through the entire list; it will

 2           only be Jurors 1 through 39 that were in the

 3           selection process.        So that would be Jurors No. 8,

 4           10, 11, 12, 15, 16, 18, 19, 23, 26, 32, 35, 37.

 5           Is that correct?

 6                        MR. LINDSAY:      Yes, Your Honor.

 7                        THE COURT:      Is that correct, Mr. Smith?

 8                        MR. SMITH:      It is.

 9                        THE COURT:      All right.    Also, we lost a

10           juror.     We're not going to discuss all the

11           specifics right now, but suffice it to say that

12           Juror No. 36 is no longer going to be with us as

13           far as this trial is concerned.          The Court will

14           take the issues on that up later on.           It was the

15           decision both of the Court, as well as the

16           attorneys, that we were to continue on without

17           that juror.

18                        Is that correct, Mr. Lindsay or

19           Mr. Chisholm, whoever wants to speak?

20                        MR. LINDSAY:      Yes, Your Honor, that's

21           correct.

22                        THE COURT:      Mr. Smith?

23                        MR. SMITH:      It is.

24                        THE COURT:      All right.    And the Court

25           will take that up either later this week or next


                                  53

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 54 of 60 Document 50-43004052
 1           week sometime when we have the time to actually

 2           deal with it.     Is there any other record we need

 3           to make?

 4                        MR. LINDSAY:      There was a defense

 5           motion in chambers.

 6                        THE COURT:     Oh, that's correct.        Do you

 7           want to put that on the record briefly?

 8                        MR. SMITH:     Your Honor, during the

 9           close of my voir dire, and it was sort of the

10           discussion previously about what I would call the

11           catchall question -- I'm sorry, Madam Reporter.

12           Can I have the microphone?         Sort of a catchall

13           question about is there anything that anyone

14           believed that they should volunteer, actually, I

15           think it was in response to a question of any

16           answer somebody would change is really what I

17           think it was.     At that time Juror No. 18 had

18           indicated that in his questionnaire he filled out

19           one answer but subsequent to that point in time he

20           came to realize that he was aware of other cases

21           involving Mr. Heaggan-Brown.

22                        We at the time stopped the questioning

23           of No. 18.     We had a discussion in chambers.          At

24           that time we moved or had Your Honor make a

25           determination about whether this panel should be


                                  54

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 55 of 60 Document 50-43004053
 1           dismissed and a new panel employed given the

 2           potential taint that could have or may have

 3           occurred by the statement by Juror No. 18.             That

 4           was made in chambers and the Court denied that

 5           request.

 6                        THE COURT:     Correct.     And just let me

 7           expand on the record a little bit.           Is that --

 8           first of all, is that the understanding of the

 9           State?

10                        MR. LINDSAY:      That's correct.      I think

11           the specific statement by the juror was that he

12           became aware of other cases in which

13           Mr. Heaggan-Brown was involved.

14                        THE COURT:     Well, I don't even know if

15           he went that far.      He said other cases and I think

16           it got cut off pretty close to that.

17                        In any event, I know what the -- the

18           intent and what he meant by that.          It got cut off

19           pretty quickly.      The concern, you know, the Court

20           had obviously was that this issue was to not be

21           considered by the jury or the jury panel and we

22           tried very hard to keep that from being known to

23           the panel, and if it was, then we tried to root it

24           out.   I think it happened in such a quick fashion

25           and the way it was worded in terms of cases was


                                  55

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 56 of 60 Document 50-43004054
 1           somewhat middle of the road the way it was

 2           explained.     Cases could mean cases of which he may

 3           be a defendant or cases in which he was involved

 4           as an officer, any number of things.           And it kind

 5           of went so quickly that I don't think anyone

 6           really picked up on it, or if they did, they

 7           really didn't think twice about it.

 8                        The other thing that we have going for

 9           us with regard to this panel here is that this

10           jury panel, in my estimation over the 3 to 400

11           juries that I've had over the years, is a very

12           good jury and a jury that would put things aside

13           if instructed to do so and make a decision based

14           only on the evidence.       I can't guarantee that, but

15           the feeling that the Court had was since this

16           appeared to me to be somewhat de minimis, we could

17           toss out the entire panel and start all over again

18           but that wasn't going to guarantee that somebody

19           else wasn't going to blurt something worse out,

20           ended up we would never get a panel selected in

21           this case.

22                        So the long and the short of this is

23           the Court believed that this issue was de minimis,

24           it was not anything that would be prejudicial to

25           the defendant -- or overly prejudicial to the


                                  56

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 57 of 60 Document 50-43004055
 1           defendant and the Court denied the motion.

 2                        MR. LINDSAY:      Judge, the only other

 3           thing I would note, because I think the record

 4           would be silent, is that at the time that the

 5           question was asked, that juror had already been

 6           stipulated as a strike for cause based on the

 7           hardship question.

 8                        THE COURT:     Correct.     He was no long --

 9           he was not going to be an active, participating

10           juror anyways.      The concern, obviously, was more

11           that it was spoken out in front of the other

12           jurors.    But as I said, it was something that went

13           so quickly and it was shut down so quickly and he

14           was not allowed to expand on that that it was

15           something in my mind that was de minimis and

16           therefore did not require the drastic remedy that

17           was requested.

18                        Anything else?

19                        MR. LINDSAY:      No.

20                        MR. SMITH:     No, sir.

21                        THE COURT:     All right.     Let me talk to

22           the lawyers about scheduling for tomorrow for a

23           few minutes, and then I need to talk to the

24           deputies about tomorrow, and we do need to swear

25           the afternoon deputies, the second shift deputies.


                                  57

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 58 of 60 Document 50-43004056
 1           So that will be just the two of you?

 2                        THE BAILIFF:      Three.

 3                        THE COURT:     We have another one out

 4           here?

 5                        THE BAILIFF:      Yeah, there's three

 6           deputies.    They're right inside.

 7                        THE COURT:     In addition to these guys

 8           or separate?     The second shift guys are out there?

 9                        THE BAILIFF:      Yes.

10                        THE COURT:     Got it.     You should go get

11           them.   All right.     There we go.

12                        THE CLERK:     I'm going to swear you guys

13           in.

14                        (The bailiffs were sworn in.)

15                        THE COURT:     Great.    Thank you.

16                        MR. KOHN:     We are done with our client?

17                        THE COURT:     Yes, we are finished with

18           that today.

19                        Let me start with the sheriff's

20           department since they need to make their

21           arrangements, and then we can talk very briefly

22           about tomorrow and then I think we're done for the

23           evening.

24                        (Proceedings adjourned at 4:48 p.m.)

25


                                  58

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 59 of 60 Document 50-43004057
 1   STATE OF WISCONSIN        )

 2                             ) ss.

 3   MILWAUKEE COUNTY          )

 4
 5

 6                             I, LAURELL L. BRESLOW-COLLIEN,

 7   Official Court Reporter in and for the Circuit Court of

 8   Milwaukee County, do hereby certify that the foregoing

 9   is a true and correct transcript of all the proceedings

10   had in the above-entitled matter as the same are

11   contained in my original machine shorthand notes on the

12   said trial or proceedings.

13

14   Dated at Milwaukee, Wisconsin on January 12, 2018.

15

16

17

18
19

20   __________________________________
     Electronically signed by:
21   LAURELL L. BRESLOW-COLLIEN, RPR
     OFFICIAL COURT REPORTER
22

23
24

25


                                   59

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 60 of 60 Document 50-43004058
